•           •           •     
  •          •         •




MEMORANDUM OPINION

Nos. 04-10-00208-CR & 04-10-00209-CR

Juan Roberto PENA,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2008CR1819 & 2009CR6171B
Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
                        Karen Angelini, Justice
                        Sandee Bryan Marion, Justice

Delivered and Filed: May 5, 2010

DISMISSED
            The trial court’s certification in each of these appeals states that the case is a “plea-bargain
case, and the defendant has NO right of appeal.”  Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant has
a right of appeal has not been made part of the record under these rules.”  Tex. R. App. P. 25.2(d). 
            Appellant’s counsel has filed written notice with this court that counsel has reviewed the
record in each appeal and “can find no right of appeal for Appellant.”  We construe this notice as an
indication that appellant will not seek to file an amended trial court certification showing that he has
the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174,
177 (Tex. App.—San Antonio 2003, no pet.).  In light of the record presented, we agree with
appellant’s counsel that Rule 25.2(d) requires this court to dismiss these appeals.  Accordingly, these
appeals are dismissed.
                                                                                    PER CURIAM
DO NOT PUBLISH